                 Case: 3:18-cr-00067-GCS Doc #: 64 Filed: 12/04/19 1 of 1. PageID #: 354
                               TWt UKiXTto STXX'OiSO CouE:?                            filed
                                    NlORTtE^ Ortr.                                   DEC O'l 2019
    l lrN\\_oj                                                                     CLERK. US. DISTRICT COURT
        \V«xi SVClt^^ OV C\«WVCA                                               NORTHERN^DISIR,CTOEOH,0
                        ?VcwVNVv'fp                        txxS^      3M Si(2^-(ol
                                    ^                             «W 3. tuxrr
             f^Aarto0j:a:^ue3V\'^ Cjr'.^rypg^l^.wJt
                  Vrii dX^Aisx^^l-0(^<^ rAoJe,-v^\s cdurV-'V^'                tounsei
cvWw.^ Xft<AdafNV proe^Ed.9ro-5-L,^\^ r^cruest(t                                     S^PP'^rfe^
   VK-^ Txx-E^orandum,
                                                                 '^SpedrXU^

                       d.€?exxAav^V u3C^,5 c\S^o\^\^ toimseX'to                 a
    wvVev253^^^ .c                          ci7^Su.VX CO vWa d-ePwdtxorV ab^oUiH-O-e-
                        Df tecTjnriS            ci, ruTC We. unWio W-c loskti^
^
iw Up jWo^
        ^                     cd\SWXdi^urtSlV      RitW
                              £)uOpo&r\C\ wiVwlS X oqV     TEQU^rlog
                                                       voluA-txr         l^vmof)
                                                                 iW c\^*^(5s,^r»

°f XkXi^vwX  00°   'r    3       WtR. mmec of wvWesSec ouLyW
^ OedTdxveU. -^^Ci^^eOCfiici^:)                    IS loefUecOvl,
10 Pol I \, ^^^^^^■^'^'^®^^w^^itOr€£[ULre.ckpa^lHoAS(MP>uQA
                                                                     te-ip^xxui^.
.                                  ^fOoO oO d&WV'lS.
                                CLAttUP^ cvUtu^ CloOi                    toRgCJVOi^ vaJEvS S€/xt
                                                                             10_£3PecitAiH
                                                                                                       iC<r\
